J-S09005-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    QUYDEEM HAWKINS                            :
                                               :
                       Appellant               :   No. 1177 EDA 2020

              Appeal from the PCRA Order Entered March 2, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0002404-2014


BEFORE:      LAZARUS, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                                      FILED MAY 20, 2022

        Quydeem Hawkins appeals, pro se, from the trial court’s order, entered

in the Court of Common Pleas of Philadelphia County, denying his petition filed

pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546.

After careful review, we reverse and remand.

        In 2015, Hawkins was convicted, by a jury, of first-degree murder and

related offenses and sentenced to a mandatory term of life in prison without

the possibility of parole. Hawkins filed a direct appeal alleging insufficiency of

the evidence to sustain his convictions and trial court error in denying his

motion for a mistrial.      Our Court affirmed Hawkins’ judgment of sentence.

See Commonwealth v. Hawkins, No. 538 EDA 2015 (Pa. Super. filed March

15,    2016)   (unpublished      memorandum        decision).     Hawkins   filed   an

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S09005-22



unsuccessful petition for allowance of appeal with the Pennsylvania Supreme

Court. Id., No. 135 EAL 2016 (Pa. filed July 19, 2016) (per curiam order).

       On July 14, 2017, Hawkins filed the instant pro se PCRA petition and

accompanying pro se memorandum of law. Michael I. McDermott, Esquire,

was appointed as PCRA counsel. On January 8, 2020, Attorney McDermott

filed an application to withdraw, that included a Turner/Finley1 “no-merit”2

letter sent to Hawkins, after concluding that Hawkins’ PCRA petition had no

merit. On January 9, 2020, the PCRA court gave Pa.R.Crim.P. 907 notice of

its intent to dismiss Hawkins’ petition without a hearing. The notice stated, in

part: “(1) Your attorney has determined that the issues raised in your pro se

petition are without merit. See counsel’s letter pursuant to Commonwealth

v. Finley, [] 550 A.2d 213 ([Pa. Super.] 1988). (2) The [c]ourt, after an

independent review of the record, accepts the Finley letter and finds that the

. . . issues raised in your PCRA petition are without merit [and] . . . have been

previously litigated.” Rule 907 Notice, 1/9/20.    A second Rule 907 dismissal
____________________________________________


1Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

2 This Court has clearly set forth the procedural prerequisites that counsel
must meet before being permitted to withdraw from representation on
collateral appeal. Counsel must file a Turner/Finley no-merit letter, and that
letter must detail counsel’s diligent review of the case, list the issue the
appellant wishes to be reviewed, explain why that issue lacks merit, and
request permission to withdraw. See Commonwealth v. Wrecks, 931 A.2d
717, 721 (Pa. Super. 2007). In addition, counsel must send the appellant a
copy of the no-merit letter, a copy of the application to withdraw, as well as a
statement advising the appellant of his right to proceed with new counsel or
pro se. See id.


                                           -2-
J-S09005-22



notice, with identical language, was issued by the court on January 31, 2020.

Neither Rule 907 notice explicitly grants counsel’s petition to withdraw.

       The court ultimately dismissed Hawkins’ PCRA petition on March 2,

2020, advising Hawkins that he “may proceed pro se or with retained counsel

[and that] no new counsel will be appointed.”       Order, 3/2/20.   Again, the

dismissal order does not explicitly grant counsel’s petition to withdraw. The

dismissal order was sent to both Hawkins and Attorney McDermott, who was

listed on the proof of service attached to the order as “Appellate Attorney.”

Proof of Service, 3/2/20.

       Hawkins filed a pro se notice of appeal hand-dated March 15, 2020, sent

in an envelope postmarked March of 2020, and received by the trial court’s

Office of Judicial Records/Appeals/Post Trial Unit on May 18, 2020.3 On May

26, 2020, the trial court issued an order for Hawkins to file a Pa.R.A.P. 1925(b)

statement of errors complained of on appeal within 21 days of the filing of the

order.    Attached as “Exhibit A” to his appellate brief is Hawkins’ pro se

“Statement of Matters Complain[ed] of Pursuant to Rule of Appell[ate]
____________________________________________


3 Although Hawkins’ notice of appeal was technically due to be filed by April
2, 2020, our Supreme Court entered a judicial emergency order in response
to the COVID-19 pandemic stating that “[i]n all events, legal papers or
pleadings . . . which are required to be filed between March 19, 2020, and
May 8, 2020, generally SHALL BE DEEMED to have been timely filed if they
are filed by May 11, 2020.” See In Re: General Statewide Judicial
Emergency, Nos. 531 and 532 Judicial Administrative Docket, at 5, Section
III. Court Filings and Time Limitations and Deadlines (Pa. filed April 28,2
020). Here, where Hawkins was an inmate at the time he filed his notice of
appeal, and where the envelope attached to his notice of appeal is postmarked
March of 2020, we find that it was timely filed pursuant to the prisoner mailbox
rule. See Commonwealth v. Jones, 700 A.2d 423 (Pa. 1997).

                                           -3-
J-S09005-22



Procedure 1925(b),” which states:      “That the Defendant is entitled to a

remand as the[re are] mer[]ited claims to support ineffective counsel, due

process [] violations for his first PCRA appeal[,] where he re[c]eived a Finley

letter without explanation.” See Appellant’s Brief, Exhibit A (Rule 1925(b)

Statement), hand-dated 5/28/20 (italics and bold added). However, there is

nothing on the trial court docket indicating that a Rule 1925(b) statement was

ever filed. In fact, on August 11, 2020, the trial court issued its Rule 1925(a)

opinion, noting therein that it had not yet received Hawkins’ court-ordered

Rule 1925(b) statement and, thus, found Hawkins waived any issues on

appeal.   Trial Court Opinion, 8/11/20, at 5-6, citing Commonwealth v.

Castillo, 888 A.23d 775 (Pa. 2005).

      On September 21, 2020, Attorney McDermott filed, in this Court, an

application for extension of time within which to file Hawkins’ appellate brief

and reproduced records, where counsel “has finished researching the law and

is currently preparing the brief and reproduced record.” See Appellant[’s]

Application for an Extension of Time to File Brief and Reproduced Records,

9/21/20, at 1.   The application further states that “Michael I. McDermott,

Esquire, [is] counsel for petitioner, Quydeem Hawkins[.]”        Id. at 2.   In

response to the application, our Court granted Attorney McDermott an

extension until November 20, 2020, to file an appellate brief. Order, 9/21/20.

The extension order was served, via PACFile on Attorney McDermott and

Philadelphia Assistant District Attorney, Lawrence Jonathan Goode, Esquire,




                                     -4-
J-S09005-22



Service List, Docket No. 1177 EDA 2020, 9/21/20.        It was not served on

Hawkins.

      On December 16, 2020, our Court entered an order remanding the case

to the PCRA court for 30 days for a determination as to whether counsel had

abandoned Hawkins on appeal where counsel failed to file a brief on Hawkins’

behalf. Per Curiam Order, 12/16/20. In response to our remand order, on

February 9, 2021, the trial court entered a “Response” as well as a “nunc pro

tunc order” permitting “Michael I. McDermott to withdraw as counsel for the

defendant, effective March 2, 2020.” Nunc Pro Tunc Order, 2/9/21 (emphasis

added). In its response, the trial court stated the following:

      []Pursuant to the Order of the Superior Court of Pennsylvania, the
      trial court submits the following findings.

      []On November 15, 2013[,] the defendant was arrested and
      charged with murder and related offenses.            Following a
      preliminary hearing on March 4, 2014, [Hawkins] was held for
      court on all charges. A jury trial was held from February 9th
      through February 13, 2015, after which Mr. Hawkins was
      convicted of first-degree murder and related charges and
      sentenced to life without parole. A timely appeal was taken to the
      Superior Court[, which] affirmed the judgment of sentence on
      March 15, 2016. Allocatur was requested but denied on July 19,
      2016.

      []Hawkins filed his PCRA petition on July 17, 2017[,] and counsel
      [was] appointed. On January 8, 2020[,] counsel filed a Finley
      letter with a request to withdraw as counsel. After an independent
      review, the court sent [Hawkins] and all counsel a notice of intent
      to dismiss pursuant to [R]ule 907. No objection being filed, the
      matter was dismissed by the court on March 2, 2020. The order
      read:

         AND NOW, this 2nd day of March 2020, pursuant to the Post
         Conviction Relief Act, 42 Pa.C.S.A. [9541,] et seq.[,] it is
         hereby ORDERED and DECREED that following an

                                     -5-
J-S09005-22


         independent review of the matter, the Petitioner's petition
         for post-conviction relief is dismissed. The Petitioner has
         thirty (30) days from the date of this Order in which to file
         an appeal to the Superior Court of Pennsylvania if desired.
         Petitioner may proceed pro se or with retained counsel, no
         new counsel is to be appointed. If Petitioner is in forma
         pauperis, that status is to continue.

         The undersigned believed, as did counsel and obviously
      [Hawkins], that the order clearly permitted the court-
      appointed lawyer to withdraw. Indeed, [Hawkins] filed a pro
      se appeal to the Superior Court on May 18, 2020. PCRA Counsel
      never entered his appearance. On May 26[, 2020,] an order
      pursuant to [Rule] 1925(b) was served upon [Hawkins] - not
      counsel. On August 11, 2020, the PCRA court’s opinion was
      served upon [Hawkins], again, not upon counsel. This court
      finds that counsel did not abandon [Hawkins], that the
      order allowing [Hawkins] to proceed pro se or by retaining
      his own counsel, inferentially at the very least, provided
      that counsel was allowed to withdraw. It is apparent that
      the defendant understood this as well, filing his own notice
      of appeal. In an overabundance of caution, the undersigned is
      simultaneously entering an order allowing counsel to withdraw.

      []Accordingly, the judgment of sentence of this court should be
      affirmed.

Response, 2/9/21, at 1-2 (emphasis added).

      On February 24, 2021, Hawkins filed a “Motion to Appoint Counsel” in

this Court, stating that:

      1. [] A Grazier [hearing] must be conducted to ascertain whether
         [Hawkins] understands: (1) his right to be represented by
         counsel; (2) that if he waived his right, he still be bound by all
         normal procedural rules; and (3) that many rights and potential
         claims may be permanently lost if not timely asserted.
         Com[monwealth] v. Grazier, 713 A.2d 81 [(Pa. 1998)].

      2. Com[monwealth] v. Robinson, 970 A.2d 455 [(Pa. 2009)].
         It [i]s well[-]settled that a PCRA petitioner has a right to
         representation of counsel for purposes of litigati[ng] first PCRA
         petition through the entire appellate process.



                                      -6-
J-S09005-22


      3. [Hawkins] is not rehersed [sic] in law, his education in reading
         comprehension is below the average reading standards,
         making [Hawkins] incompetent. It is in the matter of justice
         to appoint counsel to ensure [Hawkins’] constitutional rights
         are not waived under United States 6th, 14th [C]onstitutional
         [A]mendments [and] Pennsylvania Article I, Section 9.

      4. [Hawkins has been] declared in[]forma pauperis by this court.

Motion to Appoint Counsel, 2/24/21 at 1-2.

      On March 26, 2021, our Court, in a per curiam order, denied Hawkins’

motion, citing Commonwealth v. Peterson, 756 A.2d 687 (Pa. Super. 2000)

and Commonwealth v. Maple, 559 A.3d 953 (Pa. Super. 1989), to support

its decision. Peterson and Maple stand for the proposition that, while a PCRA

petitioner is entitled to counsel in his or her first collateral appeal, if counsel

is properly permitted to withdraw, then the appointment of counsel post-

withdrawal is unnecessary and improper.

      On April 5, 2021, Hawkins filed a pro se “Motion for Discovery,” stating

that “to successfully appeal [he] must obtain all documents of evidentiary

value . . . pertaining to this case for further evaluation to determine whether

other issues previously missed by prior counsel and prior court [sic] exists.”

Motion for Discovery, 4/5/21. In response, our Court remanded the case to

the PCRA court for 60 days, directing the court to provide Hawkins with copies

of any requested transcripts and documents that it deems necessary and

relevant for appeal purposes. Per Curiam Order, 4/26/21.

      On May 17, 2021, Hawkins filed a pro se “Nunc Pro Tunc Application for

Relief” claiming, among other things, that he was “unable to adequately

prepare a proper rebuttal against a 20[-]day response due to not having any

                                       -7-
J-S09005-22



legal documentation in his possession.” Nunc Pro Tunc Application for Relief,

5/17/21. Our Court deferred the issue to the merits panel. On June 22, 2021,

the trial judge reported that “all transcripts and discovery w[ere] provided [to

Hawkins] . . . for a complete and judicious assessment of the issues raised on

appeal[.] ” Report, 4/26/21.

      In his appellate brief, Hawkins presents the following issues for our

consideration:

      (1)   Did [Hawkins’] counsel err in submitting a [F]inley letter
            and seeking to withdraw as counsel?

      (2)   Did the lower court judge[, the Honorable Joseph Scott]
            O’Keefe err in [g]ranting counsel[’s] Finley [letter] and
            dismissing [Hawkins’] PCRA [petition]?

Appellant’s Pro Se Brief, at 3 (italics and bold added).

      Several procedural issues concern us with this case. First, it is clear that

“[o]nce counsel has entered an appearance on a defendant’s behalf[,] he is

obligated to continue representation until the case is concluded or he is

granted     leave   by    the   court    to   withdraw      his   appearance.”

Commonwealth v. Willis, 29 A.3d 393, 397 (Pa. Super. 2011) (emphasis

added). See Pa.R.Crim.P. 120(A)(4) (“An attorney who has been retained or

appointed by the court shall continue such representation through direct

appeal or until granted leave to withdraw by the court.”).        Here, Attorney

McDermott petitioned to withdraw on January 8, 2020; however, the trial

court did not enter an order explicitly granting withdrawal until February 9,




                                      -8-
J-S09005-22



2021, making it retroactively effective as of March 2, 2020. Critically, the

court dismissed Hawkins’ PCRA petition on that same date, March 2, 2020.

      The record reveals that Attorney McDermott sent Hawkins a copy of the

no-merit letter, a copy of counsel’s application to withdraw, as well as a

statement advising Hawkins of his right to proceed with new counsel or pro

se. Moreover, the PCRA court’s two Rule 907 notices specifically stated that:

Hawkins had 20 calendar days to respond to the dismissal notice, the court

had independently reviewed the record, and the court had accepted counsel’s

Finley letter and found that the issues in Hawkins’ PCRA petition were without

merit or had been previously litigated. See Commonwealth v. Bond, 630

A.2d 1281, 1282 (Pa. Super. 1993) (where defendant was “well aware” of

deficiencies in his PCRA claims and of counsel’s intent to withdraw, additional

notification of court’s intent to dismiss his petition without hearing

unnecessary). Finally, in its dismissal order, which was entered more than 20

days after the court’s Rule 907 notice, the court also advised Hawkins that he

had the right to proceed pro se or with retained counsel and that no new

counsel would be appointed for him. Id. (even if court failed to strictly comply

with Pa.R.Crim.P. 1507 (now Rule 907) defendant suffered no prejudice by

failure where defendant aware of PCRA counsel’s intent to withdraw, advised

of appellate rights, and knew of opportunity to pursue appeal pro se or with

privately-retained counsel).

      However, despite these facts, we are compelled to reverse and remand.

Instantly, the PCRA court never entered an order explicitly granting counsel’s

                                     -9-
J-S09005-22



withdrawal until 13 months after it issued its first Rule 907 notice and 11

months after Hawkins’ notice of appeal was due. See Pa.R.Crim.P. 120(A)(4).

To add to the confusion in this case, PCRA counsel represented that he was

still “petitioner’s counsel” after the trial court issued its Rule 1925(a) opinion

and our Court set an appellate briefing schedule. Furthermore, the PCRA court

concluded Hawkins waived all issues on appeal for failure to file a timely Rule

1925(b) statement. Finally, and most notably, Hawkins did not gain access

to all relevant documents and pleadings in the case for purposes of filing a

Rule 907 response or a Rule 1925(b) statement until June of 2021—more than

15 months after he filed his notice of appeal.4

       Based upon these facts, we conclude that, in the aggregate, the errors

in the case amount to reversible error.            We cannot definitively state that

Hawkins knew whether Attorney McDermott had been permitted to withdraw

and what the proper procedure was for him to respond to the Rule 907 notice

and preserve his issues on appeal where the court and counsel gave him mixed

messages throughout the collateral appeal process.            While the PCRA court

acted as though it had granted counsel’s withdrawal prior to dismissing

Hawkins’ petition—by sending Hawkins both the Rule 907 notice and PCRA

dismissal notice—it had not explicitly done so.           Where no order granting

counsel’s withdrawal was entered on the record until after the notice of appeal
____________________________________________


4We find it telling that our Court found it necessary to remand this case twice,
once to determine whether counsel had abandoned Hawkins on appeal and a
second time to provide Hawkins with copies of any requested transcripts and
documents deemed necessary and relevant for appeal purposes.

                                          - 10 -
J-S09005-22



was filed, Hawkins was still represented until ordered otherwise.5                   See

Pa.R.Crim.P. 120(A)(4).          Thus, subsequent orders, including the order

mandating the filing of a Rule 1925(b) statement, should have been sent to

counsel. Id.at 120(B)(1) (“Counsel for defendant may not withdraw his . . .

appearance except by leave of court.”). In light of the foregoing, we conclude

it would be unjust to find Hawkins’ issues on appeal waived for failing to file a

timely Rule 1925(b) statement. Commonwealth v. Leatherby, 116 A.3d

73 (Pa. Super. 2015) (where breakdown in court processes interferes with

post-trial proceedings, justice requires we do not penalize appellant for

circumstances beyond his or her control).            In reaching this conclusion we

emphasize, again,        that Hawkins          did not   receive   any transcripts    or

documentation that would have allowed him to proceed pro se until 13

months after the time to file a Rule 907 response, or a Rule 1925(b)

statement, and the trial court had already determined his claims to be waived

on appeal.    Accordingly, we reverse.

       Order reversed. Case remanded for preparation of Rule 907 response.

Jurisdiction relinquished.6


____________________________________________


5 We remind the PCRA court that best practices requires the court to explicitly
grant counsel’s request to withdraw, rather than waste Court resources
requiring that we “infer” the court’s intention.

6 We, herein, grant Hawkins’ May 17, 2021 application for relief by reversing
the order granting PCRA relief and remanding the matter where Hawkins now
has access to all necessary transcripts and documentation to adequately
prepare a Rule 907 response.

                                          - 11 -
J-S09005-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/20/2022




                          - 12 -